290 S.W.3d 94 (2009)
Shabazz E. FOSTER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69230.
Missouri Court of Appeals, Western District.
April 21, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, and Karen L. Kramer, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Shabazz E. Foster appeals the circuit court's judgment denying his motion for post-conviction relief following an evidentiary hearing. Foster pled guilty in the Boone County Circuit Court to the class C felony of statutory rape in the second degree, § 566.034, RSMo 2000. He now claims that he received ineffective assistance of counsel prior to pleading guilty, because his attorney erroneously advised him that he would be eligible to participate in the long-term drug treatment program established by § 217.362, RSMo Cum. Supp.2008, and that his guilty plea was accordingly not knowing, intelligent, and voluntary. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).